Citation Nr: 1413136	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper and low extremities.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for a chest disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1972 (including service in Vietnam).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The issues of service connection for diabetes mellitus and peripheral neuropathy of the upper and low extremities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record during his October 2013 Board hearing, the Veteran withdrew his appeals seeking  service connection a thyroid and a chest disorders,; there is no question of fact or law remaining before the Board regarding these matters.


CONCLUSION OF LAW

With respect to the Veteran's claims of service connection for thyroid and chest disorders, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Thyroid and Chest Disorders

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in these matters, there is no reason to belabor their impact, given the Veteran's expression of intent to withdraw his appeals in the matters.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the October 2013 videoconference hearing the Veteran withdrew his appeal seeking service connection for a thyroid disorder and a chest disorder.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board has no further jurisdiction to review an appeal on those matters, and the appeals in the matters must be dismissed.


ORDER

The appeal seeking service connection for a thyroid disorder is dismissed.

The appeal seeking service connection for a chest disorder is dismissed.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of acts pertinent to the remaining matters on appeal.  See 38 C.F.R. § 3.159 (2013).

As he served in Vietnam, the Veteran is presumed to have been exposed to herbicides in service.  When he initially filed his claim seeking service connection for diabetes in December 2006, he alleged that his exposure to Agent Orange caused his diabetes mellitus, type 1.  His claimed was denied on the basis that his type 1 diabetes is not listed as a disease associated with exposure to herbicides (and that therefore the presumptive provisions of 38 U.S.C.A. § 1116 did not apply).  

The Veteran claims that he originally had type 2 diabetes diagnosed (in 1986 or 1987, when he was 36), and was started on oral medication.  He states that within months, the diagnosis was changed to type 1 diabetes, and he was placed on insulin.  He has advised that the records of the physician who made the initial diabetes diagnosis are not available.  His private treatment records refer generally to a diagnosis of diabetes (type unspecified) or to the specific diagnosis of type 1 diabetes.

In support of his claim, the Veteran submitted statements from his private treating physician indicating that he initially received a diagnosis of type 2 diabetes.  [The private physician was not the treating physician when the initial diagnosis was made.]  There is nothing in the record that addresses the plausibility of his allegation that he initially had type 2 diabetes that progressed to the diagnosis of type 1 diabetes.  That is a medical question that requires a medical opinion in response.

Regarding peripheral neuropathy of the upper and lower extremities, the Veteran presents alternate theories of entitlement, i.e., that it is directly related to exposure to herbicides, and that it is secondary to [a service-connected] diabetes.

Under a recent revision to the governing regulation, peripheral neuropathy no longer needs to be transient, appear "within weeks or months of exposure," and resolve within two years of the date of onset for the presumption of service connection due to herbicide exposure to apply.  However, the peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the last exposure to herbicides.  Id. 

February 2011 correspondence from the Veteran's treating physician notes that the Veteran is being treated for peripheral neuropathy of the hands and feet.  The physician concludes that the Veteran's peripheral neuropathy is due to the diabetes mellitus, type 1.   This is the only mention of peripheral neuropathy in the Veteran's claims file; the initial manifestation is not documented.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify (and provide authorizations for VA to secure records of) any (and all) private evaluations and/or treatment he has received for peripheral neuropathy.  He should specifically identify when his peripheral neuropathy of the upper and lower extremities was first diagnosed (identifying the diagnosing physician and/or facility as well as the approximate date of initial diagnosis).  With his cooperation (by provided releases) the RO should secure for the record complete clinical records of all such evaluations/treatment.

2.  Thereafter, the RO should arrange for an endocrinologist to review record (including the note by the Veteran's private provider) and comment on the medical feasibility of the Veteran's sllegation that his current type 1 diabetes evolved from an initial diagnosis of type 2 diabetes.  If such allegation is inconsistent with current medical knowledge, the endocrinologist should opine further whether there is any other basis in the record for relating the Veteran's current type 1 diabetes to his service, including exposure to herbicides therein.   

The consulting physician should explain the rationale for the opinion, citing to any supporting factual data/ medical literature.

3.  Thereafter, the RO should arrange for the Veteran to be examined by a neurologist to determine the nature and etiology of his claimed peripheral neuropathy of the upper and lower extremities.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Upon reviewing of the record and  examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have peripheral neuropathy of the upper and lower extremities?  

(If the response is no, the rationale for the opinion must address the diagnosis of such by the Veteran's private physician.)  

(b) If so, does it fall within the current definition of the peripheral neuropathy listed as associated exposure to herbicides in 38 C.F.R. § 3.309(e)?  

(c) If the answer to (a) is yes, and to (b) is no, is it at least as likely as not (a 50% or greater probability) that any current peripheral neuropathy of the upper and lower extremities is somehow otherwise directly related to the Veteran's service?  

(d) If peripheral neuropathy of the upper and/or lower extremities is diagnosed (and the endocrinologist has provided an opinion that tends to relate the Veteran's diabetes to his service), is it at least as likely as not (a 50% or better probability)  that the peripheral neuropathy was either caused or aggravated (the opinion must address the concept of aggravation) by the diabetes mellitus?  If the opinion is to the effect that peripheral neuropathy was not caused, but was aggravated by a diabetes mellitus related to service, the examiner should identify (to the extent possible) the degree of the peripheral neuropathy that is due to such aggravation.  

4.  The RO should then review the record and readjudicate the Veteran's claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative  opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


